ACCEPTED
                                                                       14-15-00156-CR
                                                       FOURTEENTH COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                                                                  5/5/2015 10:48:19 AM
                                                                 CHRISTOPHER PRINE
                                                                                CLERK

                      NO. 14-15-00155-CR
                      NO. 14-15-00156-CR
                                                       FILED IN
                                                14th COURT OF APPEALS
                 IN THE COURT OF APPEALS            HOUSTON, TEXAS
                                                5/5/2015 10:48:19 AM
                     FOURTEENTH DISTRICT        CHRISTOPHER A. PRINE
                                                         Clerk

                       HOUSTON, TEXAS


                         NO. 1385626
                         NO. 1385627

                      IN THE TRIAL COURT

                  179TH JUDICIAL DISTRICT

                  HARRIS COUNTY, TEXAS

LARRY TORRES                  §             APPELLANT

VS.                           §

THE STATE OF TEXAS            §             APPELLEE


               MOTION FOR EXTENSION OF TIME
               FOR FILING APPELLANT'S BRIEF


                                  ALLEN C. ISBELL
                                  2016 Main St., Suite 110
                                  Houston, Texas 77002
                                  713/236-1000
                                  Fax: 713/236-1809
                                  STATE BAR NO. 10431500

                                  COUNSEL ON APPEAL
TO THE HONORABLE COURT OF APPEALS:

      COMES NOW LARRY TORRES, appellant, by and through his

appointed counsel on appeal, and respectfully requests this Honorable Court

grant an Extension of Time for Filing an Appellant's Brief. The present date

for filing the Brief is May 8, 2015, and it is respectfully requested that said time

be extended until July 7, 2015. For cause, appellant would show the Court as

follows:

                                          I.

      On February 12, 2015, appellant was convicted of Felon in Possession

of a Weapon in Cause No. 1385626 and Possession with Intent to Deliver a

Controlled Substance in Cause No. 1385627, in the 179th District Court of

Harris County, Texas entitled The State of Texas vs. LARRY TORRES and

was sentenced to fifteen (15) years confinement in Cause No. 1385626 and

twenty-five years confinement in Cause No. 1385627, both sentences to run

concurrently, in the Texas Department of Criminal Justice, Institutional

Division. No Motion for New Trial was filed. Written Notice of Appeal was

given February 12, 2015.

                                          II.

      Counsel is unable to timely file the Brief within the time period from the


c:\appeals\torres\ext. brief (cause nos. 1385626 & 1385627)                       2
first extension of filing the Reporter’s Record for the following reasons:

      1.     Counsel recently relocated his office to 2016 Main St., Ste. 110,
             Houston, Texas 77002 and is in the process of organizing his
             office.

      2.     Counsel is presently working on the following Brief for Appellant:
             Rivera v. State, No. 01-14-00957-CR;

      3.     Counsel is presently working on the following Petition for
             Discretionary Review for Appellant: Nelson v. State, No. 01-13-
             00769-CR;

      4.     Counsel is currently preparing for the following criminal trials:

             •     State vs. Davis, No. 1438664 (Evading Arrest)(set to begin
                   May 26, 2015)

             •     State vs. Hobbs, Nos. 1322693, 1322694, 1322764,
                   1322796, 1323767, 1324124, & 1324125 (Capital Murder
                   (Death Penalty), Agg. Sexual Assault, Aggravated
                   Kidnaping, Aggravated Assault, & Murder)(set to begin July
                   6, 2015)

      5.     Counsel has recently represented the following in court: State vs.
             Bonds, No. 1436427; State vs. Caplan, No. 1449686; State vs.
             Chapman, Nos. 1945284, 1945285, & 1945286; State vs. Earls,
             Nos. 1466223, 1466294, & 1466318; State vs. Hornsby, Nos.
             1455466, 1466294, & 1466318; State vs. Lawrence, No.
             1455567; State vs. Magee, Nos. 1392085, 1386835, 1387732, &
             1386809; State vs. McWashington, No. 1446879; State vs.
             Manning, Nos. 1462015, 1462939, & 1462989; State vs. Morris,
             No. 1458287; State vs. Olajuwon, No. 1462553; State vs. Palmer,
             Nos. 1419391 & 1420714; State vs. Peters, No. 1447571; State
             vs. Quarrells, No. 1455220; State vs. Simmons, No. 1434147;
             State vs. Smith, No. 1436342; State vs. Terrell, No. 1426152;




c:\appeals\torres\ext. brief (cause nos. 1385626 & 1385627)                      3
                                         III.

      Counsel feels that if the additional time is granted, the Brief in this cause

will be filed timely.

                                         IV.

      This is the first (1st) extension requested.

                                          V.

      This motion is urged at the first opportunity as appellant is indigent and

will suffer irremediable harm if it is not granted.

      WHEREFORE, PREMISES CONSIDERED, appellant prays that this

Honorable Court grant this extension of time in which to file the appellant's

Brief until July 7, 2015.

                                                Respectfully submitted,

                                                /s/ Allen C. Isbell
                                                ALLEN C. ISBELL
                                                2016 Main St., Suite 110
                                                Houston, Texas 77002
                                                713/236-1000
                                                Fax No. 713/236-1809
                                                STATE BAR NO. 10431500
                                                email: allenisbell@sbcglobal.net

                                                COUNSEL ON APPEAL




c:\appeals\torres\ext. brief (cause nos. 1385626 & 1385627)                        4
                              Certificate of Service

      I hereby certify that on this 5th day of May, 2015, a true and correct copy

of the foregoing motion was sent to the District Attorney's Office, Appellate

Division, and to Mr. Larry Torres, appellant.


                                              /s/ Allen C. Isbell
                                              ALLEN C. ISBELL


                           Certificate of Compliance

      The undersigned attorney on appeal certifies this motion is computer

generated and consists of 683 words. Counsel is relying on the word count

provided by the Word Perfect computer software used to prepare the motion.


                                              /s/ Allen C. Isbell
                                              ALLEN C. ISBELL




c:\appeals\torres\ext. brief (cause nos. 1385626 & 1385627)                    5